Citation Nr: 0827631	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-12 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to April 8, 2002, for 
the grant of service connection for cryptorchidism with 
epididymitis and residuals of a left orchiectomy, including 
on the basis of clear and unmistakable error in a January 
1969 rating decision that denied service connection for 
cryptorchidism with epididymitis and left orchiectomy.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
cryptorchidism with epididymitis and left orchiectomy and 
assigned a noncompensable rating, effective April 8, 2002.  
In a December 2003 rating decision, the RO granted a 30 
percent rating for the disability, effective April 8, 2002.  

Initially, the veteran requested that he be scheduled for a 
personal hearing before a hearing officer at the RO.  In a 
September 2007 memorandum, however, the  representative 
stated that the veteran only wanted a hearing with a Veterans 
Law Judge at the RO.  Such hearing was held in June 2008, and 
a transcript of the proceedings is included in the veteran's 
file.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
cryptorchidism with epididymitis and left orchiectomy was 
denied by the RO in a January 1969 rating decision.  The 
veteran did not appeal.  

2.  The veteran filed a subsequent claim for service 
connection for cryptorchidism with epididymitis and left 
orchiectomy, which was received by the RO on April 8, 2002.  

3.  The RO's January 1969 rating decision that denied service 
connection for cryptorchidism with epididymitis and left 
orchiectomy was reasonably supported by evidence then of 
record, and the evidence does not demonstrate that the RO 
incorrectly applied the statutory or regulatory provisions 
extant at that time such that the outcome of the claim would 
have been manifestly different but for the error.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 8, 2002, for the grant of service connection for 
cryptorchidism with epididymitis and left orchiectomy, to 
include based upon clear and unmistakable error in a January 
1969 rating decision, have not been met.  38 U.S.C.A. §§ 
1110, 5109A, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.105(a), 3.303, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA has 
also fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations or 
obtaining an opinion.  The claimant was provided the 
opportunity to present pertinent personal testimony at a 
hearing at the RO before the undersigned Veterans Law Judge 
in June 2008.  In sum, there is no evidence of any VA error 
in assisting the appellant that reasonably affects the 
fairness of this adjudication.  Moreover, there is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  

To the extent the veteran's claim is premised upon an 
allegation of clear and unmistakable error in a prior RO 
rating decision, the Board observes that there is no legal 
obligation to provide preliminary notice or assistance with 
this component of the veteran's claim.  In this regard, the 
Court has held that the provisions of the VCAA do not apply 
to clear and unmistakable error claims, irrespective of 
whether the decision in question was issued by the RO or the 
Board.  See Parker v. Principi, 15 Vet. App. 407 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(en banc).  

Analysis

The veteran served on active duty from September 1965 to 
August 1968.  In November 1968, he filed a claim for service 
connection for cryptorchidism with epididymitis and left 
orchiectomy.  In a January 1969 rating decision, the RO 
denied the claim based on a finding that the evidence showed 
that the veteran's epididymitis and resultant left 
orchiectomy were caused by his cryptorchidism, which was a 
developmental or constitutional abnormality for which service 
connection could not be granted.  

A review of the file reveals that the veteran did not file a 
document that could be considered as a timely notice of 
disagreement when this claim was denied.  See 38 C.F.R. 
§§ 20.201, 20.302 (2007) (a notice of disagreement must be 
filed within one year of the notice of the determination 
being appealed).  Consequently, the RO's January 1969 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).  

On April 8, 2002, the RO received correspondence from the 
veteran requesting that his claim for service connection for 
cryptorchidism with epididymitis and left orchiectomy be 
reopened.  In a February 2003 rating decision, the RO found 
that new and material evidence had been submitted to reopen 
the previously denied claim, granted service connection for 
cryptorchidism with epididymitis and left orchiectomy, and 
assigned a noncompensable rating effective April 8, 2002.  He 
was subsequently assigned a 30 percent rating for the 
disability, effective April 8, 2002.  

Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of a 
reopened claim is the date of receipt of claim (i.e., the 
petition to reopen that was ultimately granted) or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2).  

As noted above, service connection for cryptorchidism with 
epididymitis and left orchiectomy was granted based on 
receipt of new and material evidence in conjunction with the 
veteran's application to reopen the claim after it had been 
denied in January 1969.  This petition was received by the RO 
on April 8, 2002.  The evidence does not show, and the 
veteran has not alleged, that he filed any document prior to 
this date that may be construed as either a formal or 
informal claim to reopen the issue of entitlement to service 
connection.  See 38 C.F.R. § 3.155 (2007).  Consequently, 
under the facts presented here, April 8, 2002 is the earliest 
effective date that may be assigned.  See 38 C.F.R. 
§ 3.400(q).  

Clear and Unmistakable Error

In the alternative, the veteran asserts that he is entitled 
to an earlier effective date for the grant of service-
connected benefits for cryptorchidism with epididymitis and 
left orchiectomy on the basis that there was clear and 
unmistakable error (CUE) in the January 1969 rating decision 
that originally denied service connection for the disability.  
As discussed above, he did not appeal this decision, and it 
is thus considered final, although it may be reversed if 
found to be based upon CUE.  

Legal authority provides that, where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999) (expressly adopting the "manifestly 
changed the outcome" language in Russell).  

The law and regulations in effect at the time of the January 
1969 rating decision provided that for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war, the 
United States will pay to any veteran thus disabled and who 
was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation as provided in this subchapter, but 
no compensation shall be paid if the disability is a result 
of the veteran's own willful misconduct.  38 U.S.C. § 310 
(1964 & Supp. V 1969).  

The law also provided that, for the purposes of § 310, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. § 311 (1964 & Supp. V 
1969).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1969).  

The regulations also stated that there are medical principles 
so universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1969).  

The veteran argues that the January 1969 rating decision was 
clearly and unmistakably erroneous because the RO did not 
have the proper facts and/or failed to consider, or 
misapplied, the relevant laws and regulations.  The claim is 
viable.  However, based on a review of the record, the Board 
finds the RO had the correct facts before it and correctly 
applied all the relevant laws and regulations in existence at 
the time of the January 1969 rating decision.  Hence, a 
finding of error may not be made.  

At the time of the January 1969 rating decision, the 
veteran's service treatment records indicated that he had a 
history of undescended testicles when he was a child.  In 
April 1968, he was seen for an acute exacerbation of chronic 
left epididymitis.  The summary noted that the veteran had 
had a history of acute exacerbations on several occasions 
over the past several years.  It was also noted that a left 
cryptorchidism was successfully treated when he was nine 
years old with the administration of anterior pituitary 
hormone.  The right cryptorchidism required surgical repair 
but it was also successful.  In April 1968, he underwent a 
left epididymectomy in light of the chronic course of his 
recurrent epididymitis.  Subsequently, in July 1968, a left 
orchiectomy was performed due to chronic orchitis.  

In the January 1969 rating decision, the RO essentially found 
that the chronic epididymitis and subsequent left orchiectomy 
were related to the history of residuals of cryptorchidism - 
which was regarded as a congenital or developmental 
abnormality for which service connection could not be 
granted.  This conclusion is supported by the evidence then 
of record, and does not amount to legal error.  

To the extent that the veteran and his representative may 
disagree with how the facts were weighed or evaluated by the 
RO in reaching its decision in January 1969, the Board notes 
that such disagreement alone is insufficient to constitute 
CUE.  See Russell, Fugo.  Moreover, VA's failure to comply 
with any duty to assist, such as providing a VA examination 
or obtaining an opinion, cannot constitute clear and 
unmistakable error.  See Elkins v. Brown, 8 Vet. App. 391, 
396 (1995); Caffrey.  

The veteran has argued that the RO committed error in finding 
that he had a pre-existing left cryptorchidism at the time of 
his entry onto active duty - that in fact, left 
cryptorchidism had resolved during his childhood, and he was 
able to father a child who was born in July 1967.  A review 
of the January 1969 rating decision, however, does not 
indicate that the veteran's medical facts were incorrectly 
interpreted by the RO at the time of that decision.  Evidence 
that he had fathered a child was available, and it was 
clearly noted that the left cryptorchidism pre-existed 
service and resolved in childhood.  The RO found, however, 
that chronic epididymitis and the subsequent left orchiectomy 
that were performed in service resulted from the pre-existing 
cryptorchidism, which was correctly found to be a congenital 
or developmental abnormality.  Cryptorchidism is defined as a 
developmental defect characterized by a failure of the testes 
to descend into the scrotum, Dorland's Medical Dictionary, 
26th edition, 324 (1985).  There was no medical evidence even 
suggest that chronic epididymitis and the subsequent left 
orchiectomy were not a result of the preexisting 
cryptorchidism.  Hence, this conclusion did not amount to 
legal error.  

The veteran now asserts that his epididymitis and subsequent 
orchiectomy resulted from injuries that he sustained in 
service.  This assertion, however, was neither in January 
1969 nor now supported by pertinent service treatment 
records.  Indeed the service treatment records do not 
indicate that those conditions were due to any type of 
injury.  The April 1968 treatment record notes a history of 
chronic left epididmyitis with acute exacerbations on several 
occasions over the prior several years.  Nevertheless, this 
is the only acute exacerbation that was reported in the 
service treatment records.  The RO's factual predicate and 
conclusions in the January 1969 rating decision may not be 
found to constitute legal error.  

The veteran's claim was subsequently granted, effective in 
2002, because a medical opinion had been obtained finding 
that the congenital abnormality had, in fact, been aggravated 
in service.  This opinion was not of record at the time of 
the January 1969 rating decision, and hence, it may not be 
used to justify a finding of clear and unmistakable error.  

It is also notable that 21 years after the January 1969 
rating decision in a 1990 VA General Counsel addressed the 
issue of whether service connection may be granted for 
disorders of congenital or developmental origin.  The opinion 
focused on the distinction between a disease and a defect and 
held that service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin, 
and that service connection is warranted if the evidence as a 
whole establishes that the familial condition in question was 
incurred or aggravated during service within the meaning of 
VA law and regulations.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90).  Of course, the 1990 General Counsel opinion was not 
available to adjudicators in 1969.

In conclusion, the January 1969 rating decision was 
reasonably supported by the evidence of record, correctly 
applied prevailing legal authority, and was not clearly and 
undebatably erroneous.  Furthermore, the RO, in January 1969 
had before it the correct facts as they were known at the 
time, and any alleged breach of the duty to assist cannot 
constitute clear and unmistakable error.  Hence, the 
veteran's claim that there was clear and unmistakable error 
in January 1969 rating decision must be denied.  




ORDER

An effective date prior to April 8, 2002, for the grant of 
service connection for cryptorchidism with epididymitis and 
left orchiectomy, including on the basis of clear and 
unmistakable error in a January 1969 rating decision that 
denied service connection for cryptorchidism with 
epididymitis and left orchiectomy, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


